DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 11, 12 and 16-18 are rejected under 35 U.S.C. 102 as being anticipated by Fields (US 6,209,723).
Regarding claim 1, Fields discloses a bag for storing equipment, the bag comprising: a pouch (12); a flap member (3) extending away from a rear portion of the pouch; and a plurality of strap members (24) on a rear portion of the bag that may be selectively attached to one another when the bag is closed. See Figs. 1-4. 
Regarding claim 2, the bag includes at least one side flap (18) adjacent to the pouch that may cover a portion of the pouch when the at least one side flap is placed over the pouch. See Figs. 1-4. 
Regarding claim 6, the flap member is long enough to substantially cover the pouch when the bag is closed. See Figs. 1-4. 
Regarding claim 7, the bag includes a handle (4) for carrying the bag. See Fig. 2. 
Regarding claim 8, the bag includes two side flaps. See Fig. 2. 
Regarding claim 11, Fields discloses a bag for storing equipment, the bag comprising: a pouch (12) for storing the equipment; a flap member (3) extending upwardly from a rear portion of the pouch; and one or more strap members (24) coupled to a rear portion of the bag that may be selectively attached to itself when the bag is closed. See Figs. 1-4. 
Regarding claims 12 and 16-18, Fields sufficiently discloses the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fields as applied above in further view of Godshaw et al. (US 7,040,486).
Regarding claims 3, 9, 13 and 19, Fields does not disclose buckles or adjustable straps. Godshaw, which is drawn to a bag, discloses a strap member that comprises a male buckle and a female buckle (58) that are selectively engageable with one another. See Fig. 1. Moreover, Godshaw discloses the strap member having an adjustable length. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the strap members of Fields have male and female buckles and be adjustable, as disclosed by Godshaw, in order to better secure the bag in a closed position and accommodate different sized items within the bag. 

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fields as applied above in further view of Godshaw et al. (US 7,040,486).
Regarding claims 4, 5, 14 and 15, Fields does not disclose three to four straps. Fields discloses the claimed invention except for three to four straps. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use three to four straps in order to further secure the bag in a closed position, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fields as applied above in further view of Vorderkunz (US 7,861,857).
Regarding claims 10 and 20, Fields does not disclose the pouch and the flap member having the same width. Vorderkunz, which is drawn to a bag, discloses a pouch (17) and a flap member (14) having the same width. See Fig. 4. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the flap of Fields be the same width as the pouch, as disclosed by Vorderkunz, in order to increase the size of the pouch and fit bigger items. 
Moreover, it would have been an obvious matter of design choice to have the pouch and the flap member have the same width, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734